Citation Nr: 1704186	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Army during peacetime from November 1979 to February 1982.  He also had an earlier period of active duty for training (ACDUTRA) in the Army National Guard from August 20, 1976 to November 27, 1976. 

This matter come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Regional jurisdiction of the claim was transferred from Manchester to Boston, Massachusetts in December 2008.  The Board has recharacterized the issue to better reflect the Veteran's claim with regards to the multiple current diagnoses contained in his claims file. 

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In August 2014, the Board remanded this case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must again be remanded for further development.   Such development is necessary to aid the Board in making an informed decision, and will help ensure that the Veteran's claim is afforded every consideration.

The Veteran had a VA examination in February 2015, but an addendum is needed because the current report is inadequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if the VA provides an examination for the purpose of eliciting evidence, then the examination must be adequate).  The February 2015 VA examiner concluded that the Veteran did not currently meet the criteria for a diagnosis of anxiety or depression, and therefore did not provide an opinion as to whether either of these disorders was related to service.  However, treatment records dated during the pendency of the Veteran's claim show diagnoses of a generalized anxiety disorder, depression, and an adjustment disorder with anxiety.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Thus, a remand is required in order to obtain an addendum opinion, as set forth below.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2015 forward.

2.  After the above records have been obtained, return the claims folder to the February 2015 VA examiner or to another qualified examiner.  The entire claims file, to include a copy of this REMAND must be provided to the VA examiner, who must note its review.

In regard to any psychiatric disorder found to be present since April 2008, including a generalized anxiety disorder, depression, an adjustment disorder with anxiety, and social phobia, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during service or is related to any incident of the Veteran's service to include being punished in a correctional custody facility for going AWOL.

The examination report must include a complete rationale for all opinions and conclusions reached.

3.  Finally, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




